Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-8, 10-16, 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Asaoka et al. (hereafter Asaoka)(US PgPub 2016/0043565).  It is noted that only application 17/104,147, with a filing date of 11/25/2020, discloses the claimed subject matter of the instant application.
Regarding claim 1, Asaoka discloses a method for charging an electric vehicle designed to traverse public highways (see Title and Figure 1), comprising: detecting, using a RFID tag reader associated with an electric vehicle, signals emanating from a marker positioned on a road that includes at least one or more RFID tags, said RFID tag reader being positioned on one of the electric vehicle, a tire, or a wheel of the electric vehicle (Figure 1, Element 102a and Paragraphs 0029-0044 and 0192 where the vehicle includes an RFID reader that reads an RFID tag provided on a road.  Alignment of the vehicle and power supplying apparatus is determined by the vehicle); and wherein said method enables recognition of said signals despite weather conditions where the road is covered by snow; wherein said electric vehicle has at least one rechargeable battery and employs a computer-implemented method to locate a kiosk for charging said at least one rechargeable battery of the electric vehicle, said computer-implemented method involving a request for a geographic location of at least one kiosk location proximate to the geographic location of the electric vehicle (Figure 1, Elements 100, 102 and Paragraphs 0073 and 0122 where the vehicle is guided to the power supply apparatus using an in-vehicle computer navigation); providing a connection for providing an electric charge to the at least one rechargeable battery within the electric vehicle, wherein the electric charge is delivered to the electric vehicle by a transfer surface that the electric vehicle parks over, and the electric charge is transferred wirelessly to the vehicle; and charging the rechargeable battery of the electric vehicle (Paragraphs 0046-0051 where the power receiving apparatus receives a wireless charge from the power supply apparatus and charges storage battery 155).
Regarding claim 2, Asaoka discloses wherein the electric charge flows capacitively to the electric vehicle (Paragraphs 0031 and 0042-0044 where the charge is transferred through coils).
Regarding claim 3, Asaoka discloses generating a plurality of paths that can be traversed by the electric vehicle between a current location and a destination location, where each of the plurality of paths identify possible charge locations at which the electric vehicle can be charged (Figure 1, Elements 100, 102 and Paragraphs 0073 and 0122 where the vehicle is guided to the power supply apparatus using an in-vehicle computer navigation.  The vehicle provides routes to multiple charging stations).
Regarding claim 4, Asaoka discloses wherein the electric charge is transferred wirelessly to the vehicle via conductors on the underside of the vehicle (Paragraphs 0031 and 0042-0044 where the charge is transferred through coils).
Regarding claim 5, Asaoka discloses wherein the kiosk is connected to the Internet and the electric vehicle accesses an application to identify the location of the kiosk (Figure 1, Elements 100, 102 and Paragraphs 0073, 0122 where the vehicle is guided to the power supply apparatus using an in-vehicle computer navigation.  Charging station locations are provided to the navigation system).
Regarding claim 7, Asaoka discloses aligning the electric vehicle with a wireless charger, said wireless charger having a stationary position relative to the electric vehicle (Figure 1, Elements 100 and 160).
Regarding claim 8, Asaoka discloses wherein the transfer surface comprises a charging pad on the ground (Figure 1, Element 102 and Paragraph 0042).
Regarding claim 10, Asaoka disclose obtaining a measured distance between a first wireless device and a second wireless device, and determining, based on the measured distance, a position of the electric vehicle relative to the wireless charger, and calculating, by a processor of the vehicle, based on the determined position of the vehicle relative to the wireless charger, a trajectory according to which the vehicle can be maneuvered into a charging position in which a charge receiving device of the vehicle is aligned with respect to the wireless charger (Figure 6 and Paragraphs 0072-0078 where the vehicle is guided to the power supply apparatus).
Regarding claim 11, Asaoka discloses wherein during wireless charging, an oscillation circuit of a transmitter converts electrical energy into a high-frequency alternating current (AC) and supplies the high-frequency AC to a primary coil, and the primary coil couples the electrical energy to a secondary coil using a magnetic field that is generated from the high-frequency AC current, and the secondary coil receives the electrical energy, converts the electrical energy into a direct current (DC) using a converter circuit, and supplies the DC to a load for use (Paragraphs 0031 and 0042-0044 where the charge is transferred and converted through coils).
Regarding claim 12, Asaoka discloses a method for charging an electric vehicle designed to traverse public highways (see Title and Figure 1), comprising: detecting, using a RFID tag reader associated with an electric vehicle, signals emanating from a marker positioned on a ground surface that includes at least one or more RFID tags, said RFID tag reader being positioned on the electric vehicle, wherein said method enables recognition of said signals despite weather conditions where the ground surface is covered by snow (Figure 1, Element 102a and Paragraphs 0029-0044 and 0192 where the vehicle includes an RFID reader that reads an RFID tag provided on a road.  Alignment of the vehicle and power supplying apparatus is determined by the vehicle); wherein said electric vehicle has at least one rechargeable battery and employs a computer-implemented method to locate a kiosk for charging said at least one rechargeable battery of the electric vehicle, said computer-implemented method involving a request for a geographic location of at least one kiosk location proximate to the geographic location of the electric vehicle (Figure 1, Elements 100, 102, Figure 6 and Paragraphs 0073 and 0122 where the vehicle is guided to the power supply apparatus using an in-vehicle computer navigation); providing a connection for providing an electric charge to the at least one rechargeable battery within the electric vehicle, wherein the electric charge is delivered to the electric vehicle by a wireless charger that the electric vehicle parks over, and the electric charge is transferred wirelessly to the vehicle; aligning the electric vehicle with the wireless charger, said wireless charger having a stationary position relative to the electric vehicle; and charging the rechargeable battery of the electric vehicle (Figure 1, Elements 100, 160 and Paragraphs 0046-0051 where the power receiving apparatus receives a wireless charge from the power supply apparatus and charges storage battery 155).
Regarding claim 13, Asaoka discloses wherein the electric charge flows capacitively to the electric vehicle (Paragraphs 0031 and 0042-0044 where the charge is transferred through coils).
Regarding claim 14, Asaoka discloses generating a plurality of paths that can be traversed by the electric vehicle between a current location and a destination location, where each of the plurality of paths identify possible charge locations at which the electric vehicle can be charged (Figure 1, Elements 100, 102 and Paragraphs 0073 and 0122 where the vehicle is guided to the power supply apparatus using an in-vehicle computer navigation.  The vehicle provides routes to multiple charging stations).
Regarding claim 15, Asaoka discloses wherein the electric charge is transferred wirelessly to the vehicle via conductors on the underside of the vehicle (Paragraphs 0031 and 0042-0044 where the charge is transferred through coils).
Regarding claim 16, Asaoka discloses wherein the kiosk is connected to the Internet and the electric vehicle accesses an application to identify the location of the kiosk (Figure 1, Elements 100, 102 and Paragraphs 0073 and 0122 where the vehicle is guided to the power supply apparatus using an in-vehicle computer navigation.  Charging station locations are provided to the navigation system).
Regarding claim 18, Asaoka discloses wherein the transfer surface comprises a charging pad on the ground (Figure 1, Element 102 and Paragraph 0042).
Regarding claim 20, Asaoka discloses obtaining a measured distance between a first wireless device and a second wireless device, and determining, based on the measured distance, a position of the electric vehicle relative to the wireless charger, and calculating, by a processor of the vehicle, based on the determined position of the vehicle relative to the wireless charger, a trajectory according to which the vehicle can be maneuvered into a charging position in which a charge receiving device of the vehicle is aligned with respect to the wireless charger (Figure 6 and Paragraphs 0072-0078 where the vehicle is guided to the power supply apparatus).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Asaoka and in view of Ryder et al. (hereafter Ryder)(US PgPub 2013/0339108).
Regarding claims 6 and 17, Asaoka does not specifically disclose locating the kiosk that has discounts available.  In the same field of endeavor, Ryder discloses a system for managing demand charge tariffs for electric power where electric vehicles are provided with various discount offers at different charging stations (Figure 4 and Paragraph 0040).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the discount charging offer information of Ryder to the charging system of Asaoka, motivation being to provide the vehicle user with multiple offers for the same service. 

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Asaoka and in view of Coburn et al. (hereafter Coburn)(US PgPub 2020/0005564).
Regarding claims 9 and 19, Asaoka does not specifically disclose presenting a visual representation on a display device of the vehicle, said visual display providing information about the electric charge transferred wirelessly to the vehicle.  In the same field of endeavor, Coburn discloses a vehicle charging system that includes a display that displays a charge percentage of a battery to the user (Figure 1, Element 140 and Paragraph 0042).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the display for indicating battery charge of Coburn to the vehicle charging system of Asoka, motivation being to provide a user with indication of current battery charge which increases functionality and provides a user with additional charging information.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS D ALUNKAL whose telephone number is (571)270-1127. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS D ALUNKAL/Primary Examiner, Art Unit 2687